U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS

James W. RICHARDS, IV                       )      Misc. Dkt. No. 2018–10
Lieutenant Colonel (O-5)                    )
U.S. Air Force                              )
             Petitioner                     )
                                            )
                v.                          )      ORDER
                                            )
Heather WILSON                              )
Secretary of the Air Force                  )
             Respondent                     )      Special Panel

    The following procedural history provides the context for the instant Peti-
tion for Writ of Mandamus. On 21 February 2013, a general court-martial sen-
tenced Petitioner to a dismissal, confinement for 17 years, and forfeiture of all
pay and allowances. This court affirmed the findings and sentence of Peti-
tioner’s court-martial on 2 May 2016; the United States Court of Appeals for
the Armed Forces affirmed our decision on 13 July 2017; and the United States
Supreme Court denied Petitioner’s petition for a writ of certiorari on 28 June
2018. United States v. Richards, No. ACM 38346, 2016 CCA LEXIS 285 (A.F.
Ct. Crim. App. 2 May 2016) (unpub. op.), aff’d, 76 M.J. 365 (C.A.A.F. 2017),
cert. denied, ___U.S.___, 138 S. Ct. 2707 (2018). On 4 June 2018, while Peti-
tioner’s certiorari petition was pending, Petitioner docketed a Petition for Ex-
traordinary Relief in the Nature of a Writ of Mandamus (June Mandamus Pe-
tition) with this court. On 27 August 2018, after certiorari was denied but while
the June Mandamus Petition was pending, the Secretary of the Air Force or-
dered Petitioner’s dismissal executed.
   On 13 September 2018, Petitioner filed a Petition for Extraordinary Relief:
Writ of Habeas Corpus (Habeas Petition) asserting unlawful command influ-
ence as well as several related motions. On 17 September 2018, the Govern-
ment moved to dismiss the Habeas Petition for lack of jurisdiction.
    On 19 October 2018, this court denied the June Mandamus Petition. Rich-
ards v. James, et al., Misc. Dkt. 2017–04, ____ CCA LEXIS ___ (A.F. Ct. Crim.
App. 19 Oct. 2018) (unpub. op.). On 22 October 2018, we issued an order grant-
ing the Government’s motion to dismiss the Habeas Petition for lack of juris-
diction.
   On 21 November 2018, Petitioner filed a Motion for Reconsideration of our
22 October 2018 order granting the motion to dismiss the Habeas Petition,
                    Richards v. Wilson, Misc. Dkt. 2018–10


with a suggestion for reconsideration en banc. On the same day, Petitioner also
filed the instant Petition for Writ of Mandamus and a motion that this court
“stay reconsideration [of the dismissal of the Habeas Petition] until it rules on
the instant writ of mandamus.”
    On 27 November 2018, the Government both opposed the Motion for Re-
consideration and moved to dismiss the instant Petition for Writ of Mandamus
for lack of jurisdiction.
    Our 22 October 2018 order explained that this court lacked jurisdiction
over Petitioner’s Habeas Petition because direct appellate review was complete
and his case was final under Articles 71 and 76, Uniform Code of Military Jus-
tice, 10 U.S.C. §§ 871, 876. See United States v. Chapman, 75 M.J. 598, 600
(A.F. Ct. Crim. App. 2016). For similar reasons, we also lack jurisdiction over
the instant mandamus petition. See Sutton v. United States, 78 M.J. 537, 541
(A.F. Ct. Crim. App. 2018). Petitioner continues to argue, as he did with respect
to the motion to dismiss the Habeas Petition, that the Secretary’s 27 August
2018 order directing that his dismissal be executed was unlawful and a nullity
because the June Mandamus Petition was pending at the time, and therefore
his case was not “final.” We continue to be unpersuaded.
   Accordingly, it is by the court on this 7th day of December, 2018,
ORDERED:
  The Government’s Motion to Dismiss dated 27 November 2018 is
GRANTED. Petitioner’s pending Motion to Stay Proceedings is DENIED AS
MOOT.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       2